161 U.S. 499
16 S.Ct. 637
40 L.Ed. 786
SPALDINGv.DICKINSON.
No. 82.
March 2, 1896.

W. Willoughby, for plaintiff in error.
Asst. Atty. Gen. Dickinson, for defendant in error.
Mr. Justice HARLAN delivered the opinion of the court.


1
The defendant in error succeeded Mr. Vilas in the office of postmaster general. The declaration in the present case is in all material respects like that in Spalding v. Vilas (just decided) 16 Sup. Ct. 631. For the reasons stated in the opinion in that case the judgment is affirmed.